United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE AIR FORCE, EGLIN
AIR FORCE BASE, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1966
Issued: January 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2014 appellant filed a timely appeal from a July 16, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty.
FACTUAL HISTORY
On May 9, 2014 appellant, then a 24-year-old electronics engineer, filed a traumatic
injury claim alleging that on April 24, 2014 he sustained a fractured rib during a team building
activity of ultimate frisbee for the employing establishment’s “Wingman Day.” He alleged that
1

5 U.S.C. § 8101 et seq.

he was accidentally shoved into another participant and struck by a knee or elbow. Appellant
stopped work that day and returned on May 1, 2014. His supervisor indicated that the claimed
injury occurred during appellant’s regular work hours but questioned why he did not sooner file
his claim.
By letter dated June 10, 2014, OWCP notified appellant that evidence was insufficient to
establish his claim and advised him of the type of evidence needed.
Appellant subsequently submitted evidence from his healthcare providers. In an
April 24, 2014 disability status report, a physician’s assistant advised that appellant was
restricted from lifting or pulling more than 10 pounds, overhead work, and climbing for the next
10 days.
In a May 1, 2014 report, Dr. Chinh Van, Board-certified in family medicine, noted that
appellant was experiencing left chest wall/rib pain. He advised that appellant was injured seven
days prior while playing ultimate frisbee. Dr. Van stated that appellant related that his pain was
sharp and stabbing and that on physical examination there was point tenderness at the 10 to 11th
rib on the left. He noted that an x-ray of the ribs was negative for fracture; however, the official
reading of the x-ray was pending. Dr. Van diagnosed left side rib pain and costochondritis. An
accompanying May 1, 2014 clinical summary report from Dr. Van advised that appellant was
instructed to avoid repetitive bending, lifting, pushing, pulling, and twisting. Appellant was also
restricted from lifting more than 25 pounds, squatting, prolonged standing, and strenuous activity
for two weeks. In a May 1, 2014 report, Dr. Norman Clinkscales, a Board-certified diagnostic
radiologist, advised that a rib cage x-ray revealed an anterior left sixth rib hairline fracture.
In a May 31, 2014 statement, appellant explained that there was a delay in filing his claim
because he was unable to work due to his injury. He noted that he stopped work on the date of
injury and returned on May 1, 2014, but his supervisor was out of the office that day. Appellant
also noted that he had to leave work early on May 1, 2014 due to his injury, and that he was not
again at work until the week of May 5 through 9, 2014.
In a June 23, 2014 statement, an employing establishment injury compensation specialist,
Rava Defenbach, controverted appellant’s claim arguing that he was not in the performance of
duty. She argued that he was injured playing ultimate frisbee during “Wingman Day” which was
a voluntary activity that did not provide any substantial direct benefit to the employing
establishment. Ms. Defenbach further argued that appellant was not in the course or scope of his
assigned duties when he was injured.
By letter dated June 24, 2014, OWCP notified appellant that the employing establishment
controverted his claim because he was not in the performance of duty when he was injured and
gave him the opportunity to respond.
In a June 26, 2014 statement, appellant advised that he was injured at Foster Field located
on a multipurpose field at the employing establishment during a team building activity. He
stated that he fractured his ribs while playing in an ultimate frisbee tournament. Appellant noted
that he felt pain, had trouble breathing, standing, and walking. In a June 30, 2014 statement, he
advised that “Wingman Day” was encouraged by all levels of management, the 96th Test Wing

2

Commander sent out a memorandum encouraging participation, and set aside an entire day for
the activities. He also noted that such activities were a recurring practice for his work group and
the site where he was injured was an authorized alternate duty location. An accompanying
April 21, 2014 e-mail from Brigadier General David Harris noted that the Spring “Wingman
Day” was scheduled for April 24, 2014. He stated that the theme of the “Wingman Day” event
was encouraging mentorship throughout the department and was a time for units to reflect on
professional work environments and other topics important to personnel. Brigadier General
Harris advised that the “unit locations for morning sessions and the afternoon events at Foster
Field are approved alternate duty locations.”
Appellant also provided statements from coworkers. In a June 20, 2014 statement, Alan
Colthorp advised that he did not witness the incident, but appellant told him that he injured his
ribs when he was struck during the game of frisbee. He stated that it was obvious that appellant
was in pain and that he had to sit out for the two games that followed. In a June 18, 2014
statement, another coworker, Benjamin Baird, advised that he did not see the injury, but
appellant had to sit out for the rest of the game and the subsequent games.
In an April 24, 2014 report, a physician’s assistant advised that appellant was injured
when he collided with another player while playing ultimate frisbee. Appellant was diagnosed
with a chest wall strain and the report advised that a chest x-ray revealed no acute abnormalities.
An undated note from an office desk clerk noted that the healthcare facility only had physician’s
assistants on site and that the overseeing physician only signed charts of patients that he
personally saw.
By decision dated July 16, 2014, OWCP denied appellant’s claim. It found that the
claimed events occurred as alleged but that the medical evidence was insufficient to establish the
claim. OWCP stated that the medical evidence did not establish that a medical condition was
diagnosed in connection with the work event.
On appeal, appellant argued that causal relationship between the work incident and his
diagnosed condition was established by the medical evidence and witness statements.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.4

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 Rationalized medical opinion evidence is generally
required to establish causal relationship. The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
On April 24, 2014 appellant was playing ultimate frisbee in a team building event
sponsored by the employing establishment and the location where appellant the claimed injury
occurred was an approved alternate duty location. The evidence supports that the claimed work
incident occurred and was in the performance of duty. Therefore, the Board finds that the first
component of fact of injury is established. However, medical evidence is insufficient to establish
that the employment incident on April 24, 2014 caused appellant’s fractured rib.
In his May 1, 2014 report, Dr. Van noted that appellant was experiencing left chest
wall/rib pain. He advised that appellant was injured seven days prior while playing ultimate
frisbee and diagnosed left side rib pain and costochondritis. Although Dr. Van’s report included
a history of the injury, he did not offer a clear opinion on causal relationship in which he
specifically addressed how the work incident contributed to the diagnosed condition. His May 1,
2014 clinical summary did not address the cause of appellant’s condition.
In his May 1, 2014 x-ray report, Dr. Clinkscales advised that a rib cage x-ray revealed an
anterior left sixth rib hairline fracture. This report is insufficient to discharge appellant’s burden
of proof because it does not address causal relationship. Dr. Clinkscales did not address what
caused the fracture. The Board has held that a report without an opinion as to causal relationship
is of little probative value.8
Appellant also provided evidence from a physician’s assistant. In an April 24, 2014
report, a physician’s assistant advised that appellant was injured when he collided with another
player while playing ultimate frisbee. Appellant was diagnosed with a chest wall strain. While
5

T.H., 59 ECAB 388 (2008).

6

Jennifer Atkerson, 55 ECAB 317 (2004).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship).

4

this report offers some support for causal relationship, it is of no probative medical value as a
physician’s assistant is not a physician as defined under the FECA.9 Thus, this report is
insufficient to establish the claim.
Consequently, the medical evidence is insufficient to establish that the April 24, 2014
work incident caused or aggravated a diagnosed medical condition.10 Appellant argued that
causal relationship was established by the medical evidence and witness statements. As noted,
causal relationship is a medical question that must be established by probative medical opinion
from a physician. The physician must accurately describe appellant’s work duties and medically
explain the pathophysiological process by which these duties would have caused or aggravated
his condition.11 Because appellant has not provided such medical opinion evidence in this case,
he has failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on April 24, 2014.

9

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211
(1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
10

Although causal relationship generally requires rationalized medical opinion, OWCP procedures provide for
acceptance of a claim without a medical report when the following criteria are satisfied: (1) the condition reported is
a minor one which can be identified on visual inspection by a lay person (e.g., burns, lacerations, insect stings, or
animal bites); (2) the injury was witnessed or reported promptly and no dispute exists as to the fact of injury; and
(3) no time was lost from work due to disability. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3 (January 2013); Melissa A. Carter, 45 ECAB 618 (1994). In the present case, the
condition reported, fractured rib, is not the clear-cut type of condition that can be identified on visual inspection by a
lay person. Furthermore, appellant also missed time from work. Thus, rationalized medical evidence is required.
11

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

